        Case 1:20-cr-02024-SAB   ECF No. 42   filed 08/11/21   PageID.149 Page 1 of 4
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 1
                                                                 Aug 11, 2021
 2                                                                   SEAN F. MCAVOY, CLERK


 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9                            Plaintiff,          NO. 1:20-CR-02024-SAB
10         v.
11 CLIFTON FRANK PETER,                           ORDER ACCEPTING PLEA
                                                  AND SETTING SENTENCING
12                            Defendant.          SCHEDULE
13
14         On August 10, 2021, Defendant Clifton Frank Peter appeared before the
15 Court and entered a plea of guilty to Count 1 for Second Degree Murder, a lesser-
16 included offense of Count 1 as charged in the Indictment filed on July 7, 2020;
17 Count 3 for Second Degree Murder, a lesser-included offense of Count 3 as
18 charged in the Indictment; and Count 5 for Second Degree Murder, as charged in
19 the Indictment. Defendant was represented by John McEntire and J. Houston
20 Goddard. The United States was represented by Richard Burson and Thomas
21 Hanlon.
22         The Court finds that Defendant is fully competent and aware of the nature of
23 the charges and consequences of the plea, that the plea of guilty is knowing and
24 voluntary, is not induced by fear, coercion, or ignorance, and is supported by an
25 independent basis in fact establishing each of the essential elements of the crime.
26 Therefore, Defendant’s plea of guilty is accepted.
27 //
28 //

     ORDER ACCEPTING PLEA AND SETTING SENTENCING SCHEDULE *1
      Case 1:20-cr-02024-SAB    ECF No. 42    filed 08/11/21   PageID.150 Page 2 of 4



 1        Accordingly, IT IS ORDERED:
 2        1. Defendant’s Motion in Limine Re: Next-of-Kin Notification, ECF No.
 3 29, is DENIED AS MOOT.
 4        2. Sentencing shall be held December 1, 2021, at 9:00 a.m. in Spokane,
 5 Washington. Pending sentencing Defendant shall remain in the custody of the
 6 United States Marshals Service.
 7        3. The United States Probation Officer shall prepare a timely presentence
 8 investigation report (“PSIR”) which will comply with the following schedule:
 9            (a) Not less than 35 days prior to the date set for sentencing, the
10 Probation Officer shall disclose the PSIR to counsel for Defendant and the United
11 States. Within 14 days thereafter, counsel shall communicate in writing to the
12 probation office any objections they may have as to any factual errors or
13 omissions; sentencing classifications; sentencing guideline ranges; and policy
14 statements contained in or omitted from the report. Such communication may be
15 oral initially but shall immediately be confirmed in writing to the Probation Officer
16 and opposing counsel.
17             Objections shall be numbered and identify the paragraph(s) to which
18 the objection applies. Objections shall address the PSIR in sequential order,
19 beginning with the lowest numbered paragraph.
20            (b) After receiving counsel’s objections, the Probation Officer shall
21 conduct any further investigation and make any revisions to the PSIR that may be
22 necessary. The Probation Officer may require counsel for both parties to meet with
23 the officer to discuss unresolved factual and legal issues and counsel shall make
24 themselves available for that purpose.
25            (c) At least 10 days prior to the date of the sentencing hearing, the
26 Probation Officer shall submit the PSIR to the sentencing judge. The PSIR shall be
27 accompanied by an addendum setting forth any objections counsel may have made,
28 including those that have not been resolved, together with the officer’s comments

     ORDER ACCEPTING PLEA AND SETTING SENTENCING SCHEDULE *2
        Case 1:20-cr-02024-SAB   ECF No. 42     filed 08/11/21   PageID.151 Page 3 of 4



 1 and recommendations thereon. The Probation Officer shall certify that the contents
 2 of the report, other than sentencing recommendations, including any revisions or
 3 addenda, have been disclosed to counsel for the Defendant and the United States,
 4 and that the addendum fairly states any remaining objections.
 5             (d) Except with regard to any written objection made under
 6 sub-division (a), the PSIR and computations shall be accepted by the Court as
 7 accurate. Upon a timely objection by the Defendant, the United States bears the
 8 burden of proof on any fact that is necessary to establish the base offense level.
 9 The Court, however, for good cause shown, may allow a new objection to be raised
10 at any time before the imposition of sentence. In resolving disputed issues of fact,
11 the Court may consider any reliable information presented by the Probation
12 Officer, the Defendant, or the United States.
13             (e) Nothing in this Order requires the disclosure of any portions of the
14 PSIR that are not disclosable under Rule 32 of the Federal Rules of Criminal
15 Procedure.
16             (f)   The PSIR shall be deemed to have been disclosed: (1) when a copy
17 of the report is physically delivered; or (2) one day after the report’s availability
18 for inspection is orally communicated; or (3) three days after a copy of the report
19 or notice of its availability is mailed to counsel, whichever date is earlier.
20             (g) Any memorandum or motion regarding sentencing must be filed
21 and served at least 15 days prior to the date set for sentencing. The opposing
22 party shall file and serve a response, if any, within 7 days of receipt of the motion.
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER ACCEPTING PLEA AND SETTING SENTENCING SCHEDULE *3
      Case 1:20-cr-02024-SAB   ECF No. 42    filed 08/11/21   PageID.152 Page 4 of 4



 1       4. By and through this Order, the District Court Executive is authorized to
 2 accept Defendant’s payment in the amount of $100 per count, for a total of $300,
 3 toward Special Penalty Assessments.
 4       The District Court Executive is directed to file this Order and provide copies
 5 to counsel AND TO the United States Probation Office.
 6       DATED this 11th day of August 2021.
 7
 8
 9
10
11
                                              Stanley A. Bastian
12                                    Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ACCEPTING PLEA AND SETTING SENTENCING SCHEDULE *4
